Per Curiam.
It is not pretended that the certificate was an amendment of the transcript as a copy- of the docket. It purported not to be such, but a certificate of facts within the justice’s recollection and not entered by him in his minutes; and it would be more proper to call it an alteration of his docket, than an amendment of the transcript of it. It is an alteration however, that he dare not actually make; for it would be not only against, all rule, but exceedingly dangerous to suffer him to add to his docket to suit the varying fortunes of the parties in the contest before the court. His certificate became not a part of the record; and for purposes of adjudication, it was worth no more than the written assertion of any other individual.
Judgment affirmed.